149398Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1-15 and 17-20 submitted on 12/08/2020 are pending for examination.  
On 1/28/21 Heidi Nebel agreed to amend claims 1-9, 12-15,  17-20 and cancel claims 10 -11 and submit TDs to place the application on condition of allowance.
Claims 1-9, 12-15 and 17-20 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given on 1/28/21 by Heidi Nebel with telephone.

EXAMINER’S AMENDMENT
Amend the 1st paragraph of the specification as follows:
This application is a divisional of previously filed application USSN 16/149,398, filed October 2, 2018, US Patent NO: 10604727, which is a continuation application of previously filed USSN 15/262,989, filed September 12, 2016, now US Patent No. 10,138,444, issued on November 27, 2018, which claims priority to previously filed and co-pending provisional application USSN 62/218,039, filed September 14, 2015, the content of each of which are incorporated by reference in its entirety.

Cancel claims 10-11.
Rewrite claims 1
, 12-15 and 17-20 as follows
Claim 1. A method of producing silage, the method comprising,
  contacting a plant material with a composition comprising,
(a) (i)   a Bacillus subtilis 6A-1 (6A-1) reference strain comprising said 6A-1 having been
deposited at ATCC under deposit number PTA-125135, or cells of said 6A-1, or spores produced by said 6A-1, wherein said 6A-1  or  said cells or said spores are filtered, dried, freeze dried or ground; or
(ii)    at least one polysaccharide-degrading protein extracted from said 6A-1; or
(iii)     combination thereof; 
and
 (b) at least one excipient, carrier or diluent
thereby producing the silage.

2.    The method of claim 1, wherein said plant material is contacted with said composition comprising said 6A-1 or said cells or said spores or the at least one polysaccharide-degrading protein  or combination thereof under anaerobic conditions.

3.    The method of claim 1, wherein said plant material is chopped or ground prior to contact with the composition comprising said 6A-1 or said cells or said spores or the at least one polysaccharide degrading protein or combination thereof.

4.    The method of claim 1, comprising contacting said plant material with said composition comprising said 6A-1 or said cells or said spores or the polysaccharide-degrading protein or combination thereof until fermentation is completed.



6.     The method of claim 1, wherein said composition comprising said 6A-1 or said cells or said spores or the at least one polysaccharide-degrading protein fraction or combination thereof is capable of degrading cellulose under conditions from pH 2 to pH 13.

7.    The method of claim 1 further comprising drying said 6A-1 strain, said cells, said spores or the at least one polysaccharide-degrading protein fraction or combination thereof and spraying said dried cells, said spores or the at least one polysaccharide-degrading protein fraction or combination thereof onto the plant material.

8.     The method of claim 1, wherein said composition comprises said strain.

9.    The method of claim 1, wherein said composition comprises said cells or said spores.

10 (canceled).
11 (canceled).

12.     The method of claim 1, wherein said 6A-1 strain, said cells, said spores or the at least one extracted polysaccharide degrading protein fraction is filtered.

13.     The method of claim 1, wherein said 6A-1 strain, said cells, said spores or the at least one extracted polysaccharide degrading protein fraction is dried.

14.     The method of claim 1, wherein said 6A-1 strain, said cells, said spores or the at least one extracted polysaccharide degrading protein fraction is freeze dried.

15.     The method of claim 1, wherein said 6A-1 strain, said cells, said spores or the at least one extracted polysaccharide degrading protein fraction is ground.

16.    (Cancelled)

17.     The method of claim 1, wherein said at least one excipient, said carrier or said diluent is selected from a wetting agent, a lubricating agent, a preservative agent, a lipid, a stabilizer, a solubilizer and an emulsifier.

18.     The method of claim 1, wherein said at least one excipient, said carrier or said diluent comprises a stabilizing substance.
 19.    The method of claim 1, wherein said at least one excipient, said carrier or said diluent comprises a preservative.

20.     The method of claim 1, wherein said 6A-1 strain, said cells, said spores or the at least one extracted polysaccharide degrading protein fraction is concentrated.


Following is an examiner’s statement of reasons for allowance:
Applicants developed a new bacterial strain Bacillus subtilis 6A-1 ATCC deposit number PTA-125135 and a method of producing silage from plant material using said Bacillus subtilis 6A-1 strain or using at least one polysaccharide degrading enzyme fraction obtained from said 6A-1 strain. Prior arts do not anticipate or suggest the method of producing silage from plant material using said Bacillus subtilis 6A-1 strain or using at least one polysaccharide degrading enzyme fraction obtained from said 6A-1 strain.  AS such method of producing silage from plant material using said Bacillus subtilis 6A-1 strain or using at least one polysaccharide degrading enzyme fraction obtained from said 6A-1 strain is novel and non-obvious. 


The filing of Terminal Disclaimers over US PAT 10138444, 10683473 obviated all possible double patenting issues. The terminal disclaimers filed on 2/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10138444 and 10683473 has been reviewed and are accepted.  The terminal disclaimers have been recorded.


Thus claims 1-9, 12-15 and 17-20 are allowed.

Any inquiry concerning this communication or earlier communications from the

1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652